     Case 1:19-cv-00605-KD-MU Document 20 Filed 04/30/20 Page 1 of 1                     PageID #: 62


                        IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CHARLES EUGENE MOORE,                                 )
    Plaintiff,                                        )
                                                      )
v.                                                    )           CIVIL ACTION 1:19-00605-KD-MU
                                                      )
CLEO TOLLIVER, et al.,                                )
     Defendants.                                      )


                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge dated

April 6, 2020 is ADOPTED as the opinion of this Court. As such, it is ORDERED that:


        1) Defendants Kenneth Peters and William Streeter are DISMISSED without prejudice
        from this action, prior to service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as
        Plaintiff's claims against them fail to state a claim upon which relief can be granted.
        2) Leave is GRANTED to Plaintiff to file, on or before May 29, 2020, amended claims
        against Defendant Peters and Streeter on the Court’s § 1983 complaint form and curing the
        deficiencies noted in the Report and Recommendation (Doc. 17). If the amended claims
        are not filed by Plaintiff within the required time, Defendants Peters and Streeter will be
        dismissed without prejudice from this action.
        3) This action is still due to proceed against the remaining Defendant Cleo Tolliver.


        DONE and ORDERED this the 30th day of April 2020.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
